Citation Nr: 1222680	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder bursitis.

2.  Entitlement to service connection for post-operative residuals of right shoulder rotator cuff repair.

3.  Entitlement to service connection for post-operative residuals of left shoulder impingement syndrome repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This appeal initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York, which in pertinent part, denied entitlement to service connection for the disorders noted on the cover sheet.  In December 2010, the Board remanded this case for additional development.  The case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current shoulder disorders had their onset during service following prolonged cold weather exposure therein.  He reportedly performed daily patrols of the border between Germany and Czechoslovakia in an area then known as "The Iron Curtain."  Patrols were purportedly performed daily in an open jeep in sub-zero temperatures during periods of rain, snow, and sleet.  He states that his shoulders were often wet, numb and painful and he recalled having to pound on them to get his circulation going.  At night, he slept in an outpost.  He reports continued bilateral shoulder pain since discharge that he has self-treated with the application of heat.

Correspondence received from the National Personnel Records Center in June 2007 shows that the Veteran's service treatment records are fire-related and unavailable.  It was noted that if the Veteran had alleged treatment during service, necessary information should be supplied to code MO5.  

In an April 2006 statement, the Veteran reported that he sought treatment for shoulder pain during service which was allegedly diagnosed as bursitis.  He also stated that he also sought treatment while attending a seven week leadership course at the Seventh Army NCO Academy in Munich, Germany.

Although the Veteran returned an incomplete NA Form 15033 in July 2007 indicating that he was unsure of the dates, times, and locations that he received treatment for shoulder pain, copies of U.S. Army certificates submitted by the Veteran show that he received a certificate of proficiency from the 7th Army NCO Academy in March 1956.  Accordingly, a request should be made for any clinical treatment records or morning reports pertaining to the Veteran and any treatment received for shoulder pain or bursitis for the period of January 6 to March 6, 1956, while assigned to Company E, 2nd Battalion, 6th Armored Calvary Regiment, APO 225 while stationed at the Seventh Army NCO Academy in Munich, Germany.  The record also shows service in Rohrnbach, Germany in December 1956.

It should be noted that the Veteran's given first name of "Efthimios" was legally changed to Thomas at the time of his naturalization as a citizen of the United States in May 1955.  Because the Veteran's given name was shown on copies of U.S. Army certificates, etc., efforts to secure all pertinent records should include requests for treatment records under both the Veteran's given and legal names.  

Review of the record also shows that the Veteran has received ongoing private clinical and surgical treatment for complaints of bilateral shoulder pain since at least  1995 at Western Nassau Orthopaedic Associates of Mineola, New York.  Only limited treatment records from this provider have been obtained and associated with the record.  Although the most recent treatment record from this facility is dated April 2006, VA treatment records show that as recent as 2012, the Veteran has reportedly received ongoing private treatment for shoulder pain.  Additional relevant medical records, if any, should be obtained.  38 C.F.R. § 3.159(c)(2).  

In accordance with the Board's December 2010 remand, a VA examination was conducted in February 2011.  An addendum opinion was provided by the same examiner in May 2012.  Although the examiner stated that the claims folder was reviewed, the examination report states that the Veteran denied seeking treatment for shoulder pain in service.  Similarly, her rationale appears to rely significantly on the fact that there was no evidence of medical treatment of the bilateral shoulders during service.  This suggests that the examiner was unaware that the Veteran's service treatment records are missing through no fault of his own.  Moreover, there is no indication that the examiner considered the Veteran's or T.N.'s lay statements of record which indicate that the Veteran did seek treatment for shoulder pain during service, and shortly following discharge, he continued to experience shoulder pain that he attributed to cold weather exposure during service.   The above evidence is competent, see 38 C.F.R. § 3.159(a)(2) (2011), as both the Veteran and his friend are capable to describe symptoms experienced or observed.  

Additionally, correspondence received from the Veteran since the February 2011 VA examination questions the adequacy of that examination and the May 2012 opinion.  The appellant stated that due to scheduling conflicts/errors at the VA Medical Center, the examination was ultimately performed by a physician's assistant rather than by an orthopedic physician.  He said that the examiner did not ask any questions about shoulder pain during service but questioned him about his childhood.  He too pointed out that the examiner did not take his own or T.N.'s lay statements regarding his cold weather exposure and shoulder pain during and after service into account.  In light of the foregoing, and because the Board directed that the examination be conducted by a physician, not a physician's assistant, further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should complete a request to the National Personnel Records Center for any morning reports or clinical treatment records pertaining to both the Veteran's given and legal names and any treatment received for shoulder pain or bursitis during the period of January 6 to March 6, 1956 and December 1956 while assigned to Company E, 2nd Battalion, 6th Armored Calvary Regiment, APO 225 while stationed at the Seventh Army NCO Academy in Munich, Germany.  The recommended procedures outlined in the June 2007 response from the National Personnel Records Center for obtaining records of treatment must be completed.  

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The RO/AMC should request all relevant VA medical records from the Northport, New York VA Medical Center dating since March 2012.  All records obtained should be associated with the claims file.

3.  The RO/AMC should send the Veteran a letter requesting that he submit authorization to enable VA to obtain all clinical treatment records from the Western Nassau Orthopedic Clinic located in Mineola, New York to include all records dating since a 1995 right shoulder operation.  All attempts to secure this evidence should be documented in the claims file. 

4.  Thereafter, the RO/AMC must obtain a medical opinion from a VA orthopedic physician to determine the nature, onset, and etiology of the Veteran's claimed bilateral shoulder disabilities of bursitis and post-operative residuals of a rotator cuff repair of the right shoulder and of an impingement syndrome repair of the left shoulder.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the orthopedist.  The orthopedist must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  

The orthopedist is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed shoulder disorder is related to service, to include service in a cold weather environment.  All opinions must be fully explained and the rationale provided.  In preparing the requested opinions, the orthopedist must consider the lay statements of the Veteran and T.N.

If the orthopedist is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.  That is, the examining orthopedist must specifically explain why the causation of a diagnosed shoulder disorder is unknowable.  

5.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the orthopedist has documented their review of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the issues of entitlement to service connection for bilateral shoulder bursitis, post-operative residuals of right shoulder rotator cuff repair, and post-operative residuals of left shoulder impingement syndrome repair.  All evidence added to the case and all applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


